                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



 RIKI PAUL JOHNSON,                             )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                )
 ASHLEY ELIZABETH FLIEHR a/k/a                  )        CASE NO. 3:18-cv-00565-GCM
 ASHLEY FLAIR, a/k/a CHARLOTTE                  )
 FLAIR, RICHARD MORGAN FLIEHR                   )
 a/k/a RIC FLAIR, a/k/a “NATURE BOY”            )
 FLAIR, BRIAN SHIELDS, and WORLD                )
 WRESTLING ENTERTAINMENT, INC.                  )
 d/b/a the “WWE”,                               )
                                                )
        Defendants.                             )


                                NOTICE OF SETTLEMENT

       The parties respectfully notify the Court that they have reached agreement on and executed

a Settlement Agreement and Mutual Release of All Claims. The Settlement Agreement and

Mutual Release of All Claims provides for the timely filing of a Voluntary Notice of Dismissal,

with prejudice, in accordance with various deadlines provided for therein.

       Respectfully submitted this 4th day of April, 2019.


                                                    /s/Trey Lindley
                                                    Trey Lindley, NC State Bar No. 31650
                                                    Attorney for Plaintiff
                                                    Lindley Law, PLLC
                                                    P.O. Box 30305
                                                    Charlotte, NC 28230
                                                    Telephone: 704-457-1010
                                                    Email: tlindley@lindleylawoffice.com

                                                    /s/Jonathan E. Buchan
                                                    Jonathan E. Buchan, NC State Bar No. 8205


                                     1
         Case 3:18-cv-00565-GCM Document 29 Filed 04/04/19 Page 1 of 2
                                 Natalie D. Potter, NC State Bar No. 34574
                                 Attorneys for Defendant World Wrestling
                                 Entertainment, Inc., d/b/a “WWE”, Brian
                                 Shields and Richard Morgan Fliehr a/k/a Ric
                                 Flair a/k/a “Nature Boy” Flair
                                 Essex Richards, PA
                                 1701 South Blvd.
                                 Charlotte, NC 28203
                                 Telephone: (704) 377-4300
                                 Fax: (704) 372-1357
                                 Email: jbuchan@essexrichards.com
                                 Email: npotter@essexrichards.com

                                 /s/C. Amanda Martin
                                 C. Amanda Martin, NC State Bar No. 21186
                                 Attorney for Defendant Ashley Elizabeth
                                 Fliehr a/k/a Charlotte Flair
                                 Stevens Martin Vaughn & Tadych, PLLC
                                 1101 Haynes Street
                                 Suite 100
                                 Raleigh, NC 27604
                                 Telephone: 919-582-2300
                                 Facsimile: 866-593-7695
                                 Email: amartin@smvt.com

                                 /s/Alan Frederick Kaufman
                                 Alan Frederick Kaufman, Pro Hac Vice
                                 Attorney for Defendant Ashley Elizabeth
                                 Fliehr a/k/a Charlotte Flair
                                 Hinshaw & Culbertson LLP
                                 800 Third Avenue, 13th Floor
                                 New York, NY 10022
                                 Telephone: 212-471-6209
                                 Facsimile: 212-935-1166
                                 Email: akaufman@hinshawlaw.com




                            2
Case 3:18-cv-00565-GCM Document 29 Filed 04/04/19 Page 2 of 2
